DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2022 has been entered.

Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The declaration under 37 CFR 1.132 filed 7 October 2022 is insufficient to overcome the rejection of claims 1, 3-6 and 32-33 under pre-AIA  35 USC 103(a) as being unpatentable under Ersek’357 in view of Dubin’255 in view of Eaton’094 and claims 13, 16, 19, 20, 22, 23, 26, 27 under pre-AIA  35 USC 103(a) as being unpatentable under Eliachar’396 in view of Eaton’094 in view Dubin’255 as set forth in the last Office action because:  
The declaration compares a conventional Doyle splint (i.e. a non-absorbable splint) that is similar to Ersek’357 and Eliachar’396 with the absorbable splint recited in the claims (#3 in Declaration). The declaration states the claimed absorbable splint performs unexpectedly well compared a Doyle splint despite being less hard and more malleable because it improves air flow in the sinus (#11).  
The declaration states the holes and openings in the claimed splint are conventionally known to create give rise to plugging and to create points for undesired tissue ingrowth (#9) while the claimed stent goes against this conventional thinking to create improved air flow in the sinus (#11). 
The declaration states the adhesivity is conventionally avoided in nasal splints because it leads to tissue ingrowth and would lead to tissue damage upon removal from the sinus (#12). Providing the claimed stent with chitosan (a mucoadhesive) unexpectedly found that the splint can be deployed without sutures. 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  MPEP 716.02(a) indicates greater than expected results, superiority of a property shared with the prior art, presence of an expected property and absence of an unexpected property are all evidence of non-obviousness. However, the declaration fails to identify what is unexpected about the results in light of the teachings of the prior art. Instead, the declaration compares the present invention to “conventional nasal splints” such as that of Doyle’859 filed in 1974. While the declaration has been considered in its entirety, the problems associated with conventional nasal splints such as Doyle are moot with respect to the teachings of the prior art.
Specifically, Eaton’094 is relied upon to render it obvious to construct a splint from bioabsorbable materials that maintains patency. The differences of the Applicant’s splint and the splint suggested by the prior art are expected results. Modifying the nonbiodegradable splints of Ersek (claim 1) and Eliachar (claims 13, 22) to be biodegradable, as taught by Eaton would expectedly prevent the need for a follow-up procedure for removal. Eaton’094 specifically teaches the use of bioabsorbable materials are beneficial in reducing trauma and complications because the splint does not need to be removed from the body (paragraph [0123]). 
Regarding the use of openings, Eaton’094 discloses the they allow passage of mucus (paragraph [0075]). Regarding the structural rigidity, Eaton’094 teaches the use of plasticizers to modify the stiffness of the splint such that it takes the shape of the nasal cavity (paragraph [0021]). Regarding the adhesivity, Eaton’094 teaches the splint can be attached to the tissue wall by providing the device with a mucoadhesive instead of or in addition to the use of a staple or suture (paragraph [0072]). Applying these teachings to the splints taught by Ersek (claim 1) and Eliachar (claims 13, 22) would result in expected benefits since they would modify the Ersek and Eliachar to have the same benefits taught by Eaton. These teachings by Eaton’094 show that Applicant’s invention exhibits expected beneficial results and the invention is obvious. 	
MPEP 716.02(c) II states: Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." The declaration fails to provide anything more than a narrative of expected benefits of using bioabsorbable materials in a nasal splint. 
For these reasons, the declaration was considered but is not sufficient to overcome the rejections. 

Response to Arguments
Applicant's arguments filed 7 October 2022 have been fully considered but they are not persuasive. 
A. A Person Of Ordinary Skill In The Art Would Be Motivated To Use Degradable Materials. 
Applicant argues the primary references Ersek (claim 1) and Eliachar (claims 13, 22) are directed towards a septal splint while Eaton, relied upon to render the use of an absorbable material as obvious, is directed towards a paranasal sinus device for treating a paranasal sinus condition. Applicant argues Eaton’s paranasal sinus device is intended to perform an entirely different function and will have different forms, strength and rigidity requirements compared to a septal splint. 
This argument is not persuasive. A prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Eaton is considered analogous because it is reasonably pertinent to the particular problem with which applicant was concerned, including delivery of treatment to the nasal cavity (see Eaton at paragraph [0080]). Eaton discloses the implant can have a nasal portion (paragraphs [0080]-[0086]), or can be used in the nasal cavity (paragraph [0125]). Eaton teaches the material properties of nasal portion can be modified to be rigid, flexible or self-expanding, as desired (paragraph [0082]). Eaton further states the nasal portion can be made of a biodegradable material (paragraph [0082]). These passages clearly indicate Eaton is Applicant’s same field of endeavor and are considered with the same problems as Applicant. 
B. A Person Of Ordinary Skill In The Art Would Have A Reasonable Expectation Of Success. 
Applicant argues a person of ordinary skill in the art would not expect the devices of Ersek (claim 1) and Eliachar (claims 13, 22) to function if modified as suggested by Eaton because Ersek and Eliachar are directed towards a septal splint while Eaton is a paranasal sinus device that performs an entirely different function from a septal splint. 
This argument is not persuasive. As discussed above, Eaton’s paranasal sinus device comprises a nasal portion that is similar to the devices disclosed by Ersek and Eliachar. At paragraph [0080], Eaton states: 
“The paranasal sinus devices of the invention may include a nasal portion, e.g., a nasal plate 210 (FIG. 20D), to aid in maintaining the position of the ostial member at the sinus ostium, or as an aid in reducing turbinate lateralization, possible occlusion of the middle meatus around the ostia, and tissue adhesions.”

At paragraph [0084], Eaton states: 
“The paranasal sinus devices may include any combination of the aforementioned cavity members, ostial members, and nasal portions.”

At paragraph [0125], Eaton states: 

“In addition to treating any one of the aforementioned paranasal sinus conditions, the devices described herein may be placed during, or as an adjunct to, a surgical, non-surgical, or other therapeutic intervention of the sinuses or nasal passages.”

Eaton teaches modifying the materials to provide the nasal portion with desired properties at paragraphs [0081], [0082]. For this reason, the Office maintains one of ordinary skill in the art would have a reasonable expectation of success when combining the teachings of Ersek and Eliachar with Eaton – both Ersek and Eliachar as well as Eaton are disclosed as devices configured for insertion in the nasal cavity. 
C. The Claimed Subject Matter Is Not The Result Of Proceeding Contrary To Accepted Wisdom
	Applicant argues the claimed subject matter was contrary to accepted wisdom and this is evidence of obviousness. Applicant refers to the 10/7/2022 Matheny declaration for evidence. 
	However, as discussed above, the Matheny declaration merely identifies the known benefits that are disclosed by Eaton’094. MPEP 716.02(c)II states: "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)
	Regarding the use of openings, Eaton’094 discloses the they allow passage of mucus (paragraph [0075]). Regarding the structural rigidity, Eaton’094 teaches the use of plasticizers to modify the stiffness of the splint such that it takes the shape of the nasal cavity (paragraph [0021]). Regarding the adhesivity, Eaton’094 teaches the splint can be attached to the tissue wall by providing the device with a mucoadhesive instead of or in addition to the use of a staple or suture (paragraph [0072]). These teachings by Eaton’094 show that Applicant’s invention exhibits expected beneficial results and the invention is obvious. 	
D. A Person Of Ordinary Skill In The Art Would Have A Reasonable Expectation Of Success In Forming A Nasal Splint From Degradable Materials. 
	Applicant argues the claimed subject matter was unexpectedly successful for use in nasal splinting. Applicant refers to the 10/7/2022 Matheny declaration for evidence. 
	However, as discussed above, the Matheny declaration merely identifies features that are predictable, in light of the Eaton’094 teachings. 
	For example, Eaton’094 teaches modifying the hardness to change the malleability and conformability of the splint (paragraph [0021]). Eaton’049 teaches the advantages of incorporating mucoadhesives (paragraph [0072]). Eaton’094 teaches the providing the splint with anti-infective substances (paragraph [0123]). Eaton’094 teaches the use of bioabsorbable materials are beneficial in reducing trauma and complications because the splint does not need to be removed from the body (paragraph [0123]). 
In light of the teachings by Eaton’094, it would be reasonable to one of ordinary skill in the art at the time the invention was made to modify the prior art and arrive at the claimed invention. 
For these reasons, the rejections were updated the reflect the amendments to the claims but otherwise maintained. 

Claim Objections
Claims 1, 13 and 22 are objected to because of the following informalities:  Claims 1, 13 and 22 recite “the tubular component” and/or “the tubular portion” (for example, lines 8-9, 14, 15 and 17 of claim 1) repeatedly which should read “the tubular component portion” for consistency purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ersek (US Patent 4,592,357) in view of Dubin (US Patent Application 2010/0106255) in view of Eaton et al. (US Patent 2007/0005094).  
Claims 1, 3: Ersek’357 teaches a nasal splint (Figure 8) having a tubular component (34) defining a hollow passageway (35) and a flap portion (33) extending outward from the tubular component (34) adjacent and generally perpendicular to the hollow passageway (Figures 8, 9). 
Ersek’357 fails to teach the tubular portion is configured to exhibit a tendency to unroll. 
	Like Ersek’357, Dubin’255 is directed towards a splint (10) for placement in the nasal cavity. The splint (10) has a tubular component (30) which has a recoil mechanism (40) providing the tubular component (30) with a tendency to unroll in order to ensure the splint opens properly upon placement (paragraph [0065]). Dubin’255 teaches this arrangement is advantageous because it expands to the actual size of the passageway in which it is placed (paragraph [0052]) and it makes it easier for the clinician to place the stent because the stent can be tightly rolled into a smaller diameter for delivery (paragraph [0054]). In light of these teachings, it would have been obvious to one of ordinary skill in the art to modify the nasal splint of Ersek’357 such that tubular portion is configured to unroll, as taught by Dubin’255, in order to provide the stated advantages. 
Ersek’357 fails to disclose the splint is made of from a plurality of struts that form a plurality of open spaces. Ersek’357 further fails to disclose the platform consists essentially of a degradable material comprising a copolymer comprising glycolide, a mucoadhesive and a plasticizer. 
	Like Ersek’357, Eaton’094 teaches a device for insertion into the nasal cavity (paragraph [0053]). Eaton’094 teaches this device can be formed of various structures including a platform formed by a plurality of struts (Paragraph [0058] discloses he devices can be formed from “one or more filaments”, “strands”, “tubular and non-tubular structures”, “strips”, etc. and the filaments can be of a “variable stiffness”. Figure 7g shows a plurality of struts 102 joined at their ends to adjacent struts to form open spaces. This structure can include an ostial portion, as well (paragraph [0065]). Figure 10a-10c is directed towards an ostial part of a nasal splint formed from a tube with apertures 172 (i.e. open spaces) cut or punched out to create strut-like elements. It would be obvious to call the remaining structure a plurality of struts because the structure shows a plurality of interconnected straight members (see Figures 10a, 10b). 
Additionally, Eaton’094 teaches it is advantageous to provide the nasal splint with openings because this allows for mucus to pass through the walls of the splint and out of the sinus cavity (paragraph [0075], Figure 10). 
Eaton’094 further discloses the struts (“filaments”; paragraph [0058]) are consist essentially of a degradable material (including at least 90% by weight, paragraph [0101]) comprising copolymer of glycolide (paragraph [0101]-[0104] teaches the device can be made of any amount of glycoclide), a plasticizer (paragraph [0110]) and a mucoadhesive (paragraph [0072], [0111]). 
Eaton’094 teaches the device is self-expanding (paragraph [0024]). Eaton’094 further teaches the device can include an active ingredient (paragraph [0022]). Eaton’094 teaches it is known to choose a polymer based on the time the implant is intended to be in place before degradation and how the implant is delivered (paragraph [0101]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Ersek’357 to be constructed out of struts consisting essentially of a degradable material which is a copolymer comprising glycolide, a plasticizer and a mucoadhesive because Eaton’094 teaches it is known to construct a nasal implant out of glycolide to impart particular characteristics (such as residence time, release kinetics desired and device delivery method, etc.) to the implant (paragraphs [0058], [0101]), a plasticizer to soften the biodegradable polymer (i.e. glycolide) (paragraph [0021], [0110]), and a mucoadhesive to enhance the contact and/or anchoring of the implant (paragraph [0012], [0072], [0111]). 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to construct the device of Ersek’357 in view of Eaton’094 of a copolymer comprising glycolide, a plasticizer and an adhesive because Applicant has not disclosed that this particular material provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Ersek’357 in view of Eaton’094’s device, and applicant’s invention, to perform equally well with either the materials taught by Ersek’357 in view of Eaton’094 or the claimed glycolide, plasticizer and mucoadhesive because both materials would perform the same function of providing a bioabsorbable nasal splint.
Claim 4: Eaton’094 teaches designing the nasal splint so it dissolves within 4 weeks (paragraph [0022]). 
	Claims 5, 6: Ersek’357 teaches providing the nasal splint with medication (column 5, lines 39-58). 
Eaton’094 teaches providing the nasal splint with an antifungal (paragraph [0087]), such as allylamine (paragraph [0091]). The benefits of impregnating implants with drugs is old and well known. It would have been obvious to modify the device of Ersek’357 with an antifungal, such as allylamine, in order to prevent fungus from growing on the implant. 
Claim 32: Ersek’357 teaches the limitations of claim 32 but fails to disclose the platform further comprises an extension. 
Eaton’094 teaches providing the strands with an extension (“anchoring elements”) in order to aid in to help affix the filaments to the sinus mucosa or otherwise enhance contact of the filaments to the sinus mucosa (Figure 6 and paragraph [0059]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Ersek’357 by further providing the filaments with an extension as taught by Eaton’094 in order to provide the stated advantages. 
Claim 33: Eaton’094 fails to disclose the strands have a diameter of about 0.5 mm to about 5 mm. However, Eaton’094 does teach that it is known to modify the diameter of the strands in order to adjust the flexibility of the mesh (paragraph [0063]). 
Eaton’094 further shows an example on page 15, Table 1 of various fiber widths and thicknesses that can be manufactured. These dimensions are within the claimed range of about 0.5 to about 5 mm. 
Additionally, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
In light of these teachings, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dimensions of the filaments taught by Eaton’094 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claims 13, 16, 19, 20, 22, 23, 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eliachar (US Patent 5,350,396) in view of Eaton’094 in view of Dubin’255. 
Claim 13, 16, 19, 22, 23, 26: Eliachar’396 teaches a method of performing a corrective procedure with respect to a patient’s nasal passage and positioning a splint between the patient's septum and the inferior turbinate (Figure 1; column 1, lines 10-25). The splint of Eliachar’396 defines a hollow tube (38) and includes a flap (32) extending outward from the tubular component. The flap extends outward from the tubular component portion adjacent and perpendicular to the hollow passageway and tangential to the tubular component (see Figure 2). 
Eliachar’396 fails to disclose the splint is made of from a plurality of struts that form a plurality of open spaces. Eliachar’396 further fails to disclose the platform consists essentially of a degradable material comprising a copolymer comprising glycolide, a mucoadhesive and a plasticizer. 
Eaton’094 teaches a device for insertion into the nasal cavity (paragraph [0053]). Eaton’094 teaches this device can be formed of various structures including a unitary structure formed by a plurality of struts (paragraph [0058] discloses he devices can be formed from “one or more filaments”, “strands”, “tubular and non-tubular structures”, “strips”, etc. and the filaments can be of a “variable stiffness”. Figure 7g shows a plurality of struts 102 joined at their ends to adjacent struts to form open spaces. This structure can include an ostial portion, as well (paragraph [0065]). Figure 10a-10c is directed towards an ostial part of a nasal splint formed from a tube with apertures 172 (i.e. open spaces) cut or punched out to create strut-like elements. It would be obvious to call the remaining structure a plurality of struts because the structure shows a plurality of interconnected straight members (see Figures 10a, 10b). 
Additionally, Eaton’094 teaches it is advantageous to provide the nasal splint with openings because this allows for mucus to pass through the walls of the splint and out of the sinus cavity (paragraph [0075], Figure 10). 
Eaton’094 further discloses the struts (“filaments”; paragraph [0058]) are constructed of a degradable material (including at least 90% by weight, paragraph [0101]) comprising copolymer of glycolide (paragraph [0101]-[0104] teaches the device can be made of any amount of glycoclide), a plasticizer (paragraph [0110]) and a mucoadhesive (paragraph [0072], [0111]). 
Eaton’094 teaches the device is self-expanding (paragraph [0024]). Eaton’094 further teaches the device can include an active ingredient (paragraph [0022]). Eaton’094 teaches it is known to choose a polymer based on the time the implant is intended to be in place before degradation and how the implant is delivered (paragraph [0101]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Eliachar’396 such that the splint is constructed out of struts consisting essentially of a degradable material which is a copolymer comprising glycolide, a plasticizer and a mucoadhesive because Eaton’094 teaches it is known to construct a nasal implant out of glycolide to impart particular characteristics (such as residence time, release kinetics desired and device delivery method, etc.) to the implant (paragraphs [0058], [0101]), a plasticizer to soften the biodegradable polymer (i.e. glycolide) (paragraph [0021], [0110]), and a mucoadhesive to enhance the contact and/or anchoring of the implant (paragraph [0012], [0072], [0111]). 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to construct the device of Eliachar’396 in view of Eaton’094 of a copolymer comprising glycolide, a plasticizer and an adhesive because Applicant has not disclosed that this particular material provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Eliachar’396 in view of Eaton’094’s device, and applicant’s invention, to perform equally well with either the materials taught by Eliachar’396 in view of Eaton’094 or the claimed glycolide, plasticizer and mucoadhesive because both materials would perform the same function of providing a bioabsorbable nasal splint.
Eliachar’396 fails to teach the tubular component has a tendency to unroll such that the tubular portion unrolls away from the flap portion. 
Like Eliachar’396, Dubin’255 is directed towards a nasal splint. Dubin’255 teaches it is known to construct the tubular portion of the nasal splint as a rolled tube that self-expands and has a tendency to unroll (paragraph [0057], [0064-[0066]) but contact with the nasal cavity prevents the tubular component from completely unrolling (paragraph [0065]).  Dubin’255 teaches this arrangement is advantageous because it expands to the actual size of the passageway in which it is placed (paragraph [0052]) and it makes it easier for the clinician to place the stent because the stent can be tightly rolled into a smaller diameter for delivery (paragraph [0054]). In light of these teachings, it would have been obvious to one of ordinary skill in the art to modify the nasal splint of Eliachar’396 such that tubular portion is configured to unroll, as taught by Dubin’255, in order to provide the stated advantages. 
Claim 20, 27: Eaton’094 teaches providing the nasal splint with an antifungal (paragraph [0087]), such as allylamine (paragraph [0091]). 
The benefits of impregnating implants with drugs is old and well known. It would have been obvious to modify the device of Eliachar with an antifungal, such as allylamine, in order to prevent fungus from growing on the implant. 
Claims 17 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eliachar’396 in view of Eaton’094 in view of Dubin’255, as applied to claims 13 and 22, respectively, further in view of Karatzanis et al. (“Septoplasty outcome in patients with and without allergic rhinitis", Rhinology, 47, pages 444-449; published December 2009). 
Eliachar’396, as modified, teaches the limitations of claims 17 and 24 except that the patient experiences rhinitis. 
Karatzanis et al. teaches that it is known to treat rhinitus with septoplasty and turbinoplasty procedures (turbinoplasty: page 444, column 2, lines 1-4 and page 447, column 2, first full paragraph and septoplasty: abstract). It would have been obvious to one of ordinary skill in the art to modify the method of Eliachar’396 as modified, to treat rhinitis, as taught by Karatzanis et al. since this is a well-known method of treating rhinitis. 
Claim 18 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eliachar’396 in view of Eaton’094 in view of Dubin’255, as applied to claims 13 and 22, respectively, further in view of Bradley (US Patent Application 2008/0249428). 
Claim 18 and 25: Eliachar’396, as modified, teaches the limitations of claim 18 and 25 except that the patient experiences sleep apnea. 
Bradley’428 teaches that it is known stabilize a septum in order to treat sleep apnea (paragraph [0023]). In light of this, it would have been obvious to one of ordinary skill in the art that a patient undergoing a procedure to have a septum stabilized, as taught by Eliachar’396, would also be experiencing sleep apnea, in light of the teachings by Bradley'428. 
Claims 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ersek’357 in view of Dubin’255 in view of Eaton’094, as applied to claim 1, further in view of Slager (US Patent Publication 2008/0038354). 
Ersek’357 in view of Dubin’255 in view of Eaton’094 teach the limitations of claim 34 including Eaton’094 at paragraph [0111] that the mucoadhesive can be in the form of a polysaccharide, but does not specifically disclose the polysaccharide is chitosan. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to construct the device of Ersek’357 in view of Dubin’255 in view of Eaton’094 of chitosan because Applicant has not disclosed that this particular absorbable material provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Ersek’357 in view of Dubin’255 in view of Eaton’094’s device, and applicant’s invention, to perform equally well with either the materials taught by Eaton’094 or the claimed chitosan material because both materials would perform the same function of providing a bioabsorbable nasal splint.
	Further, Slager'354 teaches an absorbable nasal splint (paragraph [0170]) and teaches the splint can be made of an absorbably polysaccharide such as chitosan (paragraph [0108]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Ersek’357 in view of Dubin’255 in view of Eaton’094 to construct the splint out of chitosan, as taught by Slager’354, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        8 December 2022

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771